Title: James Moylan to the Commissioners, 1 August 1778
From: Moylan, James
To: First Joint Commission at Paris,Adams, John


     
      Honorable Gentlemen
      L’Orient 1st. August 1778
     
     The Frigate Boston saild this morning with her three prizes. Captain Tucker happend accidentally to have mention’d to me, that he had your orders to take on board some goods here, but that as the wind was fair, he determind not to wait for them. If it is a disapointment to you, which in any manner can be remedied by loading them on a french bottom, I can give you freight for them on reasonable terms, by one that I shall dispatch in all the next month for America.
     I am much obliged to Mr. Franklin for having advanced Mr. Ogden Eight Guineas, in that gentleman’s way hither, which sum I desire my friend in Paris to pay him. I would have acknowledged that favor sooner, if Mr. Ogden had acquainted me therwith before. I have the honor to be respectfully Honorable Gentlemen Your assur’d hi sv
     
      James Moylan
     
    